Merwin, J.
In this action it is claimed by the plaintiff that on the 16th March, 1887, her husband, George W. Larow, was killed by reason of the negligence of defendant at its freight-yard at Hornellsville, without any negligence on his part contributing to the result. Larow was a brakeman in the employ of defendant, and had been since Hovember 9,1886. Upon the afternoon of the day in question Larow was one of the crew of a freight train that was being made up in the yard. For the purpose of taking out freight-cars for the train the engine had entered upon switch track Ho. 5, and coupled onto 12 cars, and was going in for 5 more, that were standing on that track. Larow was a middle man, and in the course of his duty was sent todo the coupling of the five cars. For this purpose the engine backed up the cars already coupled toward the five cars, Larow running along-side on foot. He gave the signal to stop, but the moving cars struck the stationary ones, Larow being on the outside; and the coupling was not made. Larow signaled the engineer to go ahead, which he did, leaving a space of about 30 feet between the end of the 12 cars and the 5. Into this space Larow was seen to go, and was not again seen alive. After about three minutes, as one of plaintiff’s witnesses testifies, or about four minutes, as another of plaintiff’s witnesses testifies, the switch-engine from the other end of the yard pushed down some cars, striking the 5 above referred to, and pushed them on to the 12, and then pushed the whole train ahead 12 or 15 car-lengths. Ho signal was given of the approach of the switch-engine. Shortly after this, another brakeman of the train being made up discovered that the 12 and the 5 were not coupled together, and upon examination discovered that the coupling link at the end of the last of the 12 cars was driven in tight into the draw-head. A temporary coupling was made, and the 5 cars drawn out. Larow was then discovered on the track dead. Apparently he had been hit between the cars, as the 5, upon being pushed down by the switch-engine, collided with the 12. Upon the trial the only ground of negligence claimed by plaintiff was that the defendant had failed to make and promulgate rules for the reasonable protection of its employes in the Hornellsville yards. The court, in its charge, among other things, left it to the jury to determine whether it was reasonable “ to require the railroad company to promulgate a rule forbidding entrance on a switch when another engine and train is upon it, or another engine and cars are upon it, unless a signal is given or notice sent to the employes of that train;” and, if they found such a rule to be reasonable, they might find the company negligent. This is claimed to be error. Exception was properly taken. There are cases that hold it error to submit to a jury the question whether a railroad company ought to have left a flagman at a particular point. Houghkirk v. President, etc., 92 N. Y. 220; McGrath v. Railroad Co., 63 N. Y. 528: Grippen v. Railroad Co., 40 N. Y. 41. The query is whether this principle does not apply to the present question. The defendant had adopted certain rules as to the management of its freight-yard, but had adopted none covering the specific subject or condition that existed here. It was not shown that any other company had adopted such a rule, *386and what its practical working might be was a matter of speculation. There was no evidence to instruct the jury on that question. In Abel v. President, etc., 103 N. Y. 581, 9 N. E. Rep. 325, the plaintiff’s testator, a car-repairer in the employ of defendant, was under one of its cars standing on a side track, engaged in making repairs. Another car was carelessly backed against it by other employes, causing his death. It appeared that other railroad companies had adopted a rule efficient for protection to a car-repairer in such a case, and that no similar rule applicable to such a case had been adopted by defendant. A nonsuit was granted. This was held to be error, the court saying that the facts should have been submitted to the jury; that it could not be said as matter of law that the rules of defendant were proper and sufficient for the protection of its repairmen; and that it should not have taken greater precautions, by rules or otherwise, for their safety. In Ford v. Railroad Co., 26 N. E. Rep. 1101, the husband of the plaintiff was a switchman in defendant’s ■employ, and was injured by timbers falling from a passing car. Defendant’s only rule as to the loading of lumber required its employes “to attend to the loading of freight, whether loaded by station-men or by shippers, to see that it is safely stored, and so that it cannot fall off the cars. ” It was shown that ■on other roads a verbal rule existed specifically for the security of lumber loaded on cars. The jury, by special finding, found that the defendant did not provide a proper and sufficient rule with respect to the loading of lumber. There was no other ground for negligence'against the defendant. A judgment for plaintiff was sustained. It may be that the principle of the Abel and Ford Cases would call for the submission to the jury of the question whether the defendant, in the making and promulgation of rules for the management of cars in its yard, exercised reasonable care. This, however, would not authorize the submission of the question whether some specific rule should have been adopted. The same objection would apply as in the flagman cases above referred to. In the Roughkirk Case it is said: “The question never is whether there should have been a flagman, or one ought to have been stationed at the crossing, but whether,'in view of his presence or absence, the train was moved with prudence or negligence.” In view of the rule in those cases, the charge here was erroneous. Upon this ground there must be a reversal. Judgment and order reversed upon the exceptions, and new trial granted, costs to abide the event
Hardin, P. J., concurred.